DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Novel SoC Architecture on FPGA for Ultra Fast Face Detection” by Chun He et Digital Displays and Applications by Thorn EMI Television /Rentals Group Technical Training Department (“Thorn”).

In reference to Claim 1, He discloses a system comprising: a processor (See Page 414 Figure 4 ‘PowerPC 440’) configured to initiate an analysis of data (See Page 415 Column 1 Paragraph 2); and a hardware accelerator coupled to the processor (See Page 414 Figure 4 ‘SoC Hardware Subsystem’), wherein the hardware accelerator comprises: a detection engine comprising a plurality of configurable circuits, wherein each configurable circuit of the plurality of configurable circuits comprises a data analysis circuit comprising a memory component programmed with configuration data to selectively set a data state of the memory component, wherein the data analysis circuit configured to analyze at least a portion of the data based on the data state of the memory component (See Page 414 Section II.B., Page 416 Paragraph 3, Figure 4 ‘Detection’, and Figure 7 ‘Feature RAM’ and ‘Weight ROM’); and an integrated circuit device (See Page 414 Figure 4 ‘Preprocessing’ and ‘Post Processing’) comprising: one or more preprocessing cores (See Page 413 Section II.A. and Page 414 Figure 4 ‘Preprocessing’) configured to perform one or more custom preprocessing functions on the data prior to writing the data to the detection engine (See Page 413 Section II.A.); and one or more post-processing cores (See Page 414 Section II.C. and Page 414 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of He using a well-known state machine to implement the face detection data analysis engine, and using the DMA engine to transfer the data between the preprocessing cores, detection engine data analysis circuits, and post-processing cores, resulting in the invention of Claim 1, because He is silent as to the exact construction of the face detection data analysis engine, and the simple substitution of a well-known face detection state machine engine as the face detection data analysis engine of He would have yielded the predictable result of performing the face detecting processing (See Page 415 Section III.B. of He and Paragraph 12 of Bloom); and because He is silent as to exactly how the data is transferred between the preprocessing cores, data analysis circuits, and post-processing cores, and the simple substitution of the well-known DMA engine to perform the data transfers between these elements would have yielded the predictable result of offloading control of the data transferring between the preprocessing cores, detection engine data analysis circuits, and post-processing cores from the processing components of the hardware accelerator, thus freeing those elements to perform other activities while the data transfer is occurring, and thereby reducing latency, which is an intended optimization of He (See Pages 414-415 Section III.A. Paragraphs 3-4 of He).

In reference to Claim 2, He and knowledge commonly known in the art disclose the invention as applied to Claim 1 above.  He further discloses that at least one of the 

In reference to Claim 3, He and knowledge commonly known in the art disclose the invention as applied to Claim 1 above.  He further discloses that at least one of the one or more preprocessing functions comprises organizing the data to match an architecture of the one or more detection engine (See Page 413 Section II.A. and Page 414 Figure 4 ‘Preprocessing).

In reference to Claim 4, He and knowledge commonly known in the art disclose the invention as applied to Claim 1 above.  He further discloses that the one or more preprocessing cores and the one or more post-processing cores are instruction sets implemented in unused fabric resources of the integrated circuit device as firmware (See Page 414 Sections III and III.A. and Page 416 Section III.C.).

In reference to Claim 6, He and knowledge commonly known in the art disclose the invention as applied to Claim 4 above.  He further discloses that the instruction sets implement a specification that defines a usable address map and a physical periphery 

In reference to Claim 7, He and knowledge commonly known in the art disclose the invention as applied to Claim 1 above.  He further discloses that the one or more preprocessing functions, the one or more post-processing functions, or some combination thereof are not performed by the processor to enable the processor to increase processing throughput performance (See Page 412 Section I and Page 417 Section IV).

In reference to Claim 8, He and knowledge commonly known in the art disclose the invention as applied to Claim 1 above.  He further discloses that the one or more preprocessing functions comprise at least one of data compression, organization, segmentation, insertion, deletion, modification, merging, filtering, or some combination thereof (See Page 413 Section II.A.).

In reference to Claim 9, He and knowledge commonly known in the art disclose the invention as applied to Claim 1 above.  He further discloses that the one or more post-processing functions comprise at least one of data compression, organization, segmentation, insertion, deletion, modification, merging, filtering, or some combination thereof (See Page 414 Section II.C.).

In reference to Claim 10, He and knowledge commonly known in the art disclose the invention as applied to Claim 1 above.  He further discloses that the integrated circuit device comprises a first type of interface used by a motherboard on which the processor is disposed (See Page 414 Figure 4 ‘PLB’); and a second interface used by a chip on which the state machine engine is disposed (See Page 414 Figure 4 ‘SoC Hardware Subsystem’ and Page 414 Section III).  However, He is silent as to the specific types of second interface used, and does not explicitly disclose that the first the second interface is a second type of interface.  Official Notice is taken that the use of DDR interfaces, and the conversion of data compatible with one interface into data compatible with a different interface, is well known in the art.  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of He and knowledge commonly known in the art using the well-known DDR interface as the second interface, resulting in the invention of Claim 10, because He is silent as to the specific types of interfaces used, and the simple substitution of a DDR interface as the second interface would have yielded the predictable result of communicating the data from the processor to the data analysis elements using interfaces that are widely used in the industry and are standardized.

In reference to Claim 11, He and knowledge commonly known in the art disclose the invention as applied to Claim 1 above.  He further discloses that the data comprises a data stream of symbols (See Page 414 Section III and Page 417 Section IV) and the 

In reference to Claim 12, He discloses a device (See Page 414 Figure 4 ‘Preprocessing’ and ‘Post Processing’) comprising: one or more custom compute cores configured to perform at least one preprocessing function (See Page 413 Section II.A. and Page 414 Figure 4 ‘Preprocessing) on an input data stream to generate a preprocessed input data stream (See Page 413 Section II.A.) or perform at least one post-processing function (See Page 414 Section II.C. and Page 414 Figure 4 ‘Post Processing) on one or more event vectors read from one or more detection engines (See Page 414 Section II.B. and Page 414 Figure 4 ‘Detection’) each comprising a plurality of configurable circuits, wherein each configurable circuit of the plurality of configurable circuits comprises a data analysis circuit comprising a memory component programmed with configuration data to selectively set a data state of the memory component, wherein the data analysis circuit is configured to analyze at least a portion of the input data stream based on the data state of the memory component (See Page 414 Section II.B., Page 416 Paragraph 3, Figure 4 ‘Detection’, and Figure 7 ‘Feature RAM’ and ‘Weight ROM’) and output a result as a portion of an event vector as a result of the analysis (See Page 415 Section III.B. and III.C.), wherein the one or more custom compute cores are implemented in fabric resources (See Page 414 Section III and Figure 4); and writing the preprocessing input data stream to the one or more detection engines subsequent to generation of the preprocessing input data stream (See Page 413 Section II.A.) or reading the one or more event vectors from the one or more 


In reference to Claim 13, He and knowledge commonly known in the art disclose the invention as applied to Claim 12 above.  He further discloses that the device is disposed on a hardware accelerator card with one or more chips each containing a 

In reference to Claim 14, He and knowledge commonly known in the art disclose the invention as applied to Claim 12 above.  He further discloses that the device is coupled to a processor (See Page 414 Figure 4 ‘PowerPC 440’).

In reference to Claim 15, He and knowledge commonly known in the art disclose the invention as applied to Claim 14 above.  He further discloses that the integrated circuit device is configured to facilitate communication between a processor utilizing a first interface (See Page 414 Figure 4 ‘PowerPC 440’) and the one or more detection engine data analysis circuits utilizing a second interface (See Page 414 Figure 4 ‘SoC Hardware Subsystem’ and Page 414 Section III).  However, He is silent as to the specific types of interfaces used, and does not explicitly disclose that the first interface is a PCIe interface and the second interface is a DDR interface.  Official Notice is taken that the use of PCIe interfaces and DDR interfaces, and the conversion of data compatible with one interface into data compatible with a different interface, is well known in the art.  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of He and knowledge commonly known in the art using the well-known PCIe and DDR interfaces as the first and second interfaces, resulting in the invention of Claim 15, because He is silent as to the specific types of interfaces used, and the simple substitution of a PCIe interface as the first interface and 

In reference to Claim 16, He and knowledge commonly known in the art disclose the invention as applied to Claim 12 above.  He further discloses that the at least one preprocessing function comprises at least one of organizing the input data stream to match an architecture of the one or more detection engines, compressing the input data stream, modifying the input data stream, segmenting the input data stream, filtering the input data stream, sorting the input data stream, deleting portions of the input data stream, or some combination thereof (See Page 413 Section II.A.).

In reference to Claim 17, He and knowledge commonly known in the art disclose the invention as applied to Claim 12 above.  He further discloses that the at least one post-processing function comprises at least one of compressing the one or more event vectors to reduce traffic on a bus of the integrated circuit device and improve processing throughput performance, segmenting the one or more event vectors, modifying the one or more event vectors, filtering the one or more event vectors, sorting the one or more event vectors, deleting portions of the one or more event vectors, or some combination thereof (See Page 414 Section II.C.).

In reference to Claim 18, He discloses a method comprising: receiving a data stream of symbols to be searched (See Page 414 Section III and Page 417 Section IV) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of He using a well-known state machine to implement the face detection engine comprising the configurable circuits comprising data analysis circuits, resulting in the invention of Claim 18, because He is silent as to the exact construction of the face detection engine comprising the configurable circuits comprising data analysis circuits, and the simple substitution of a well-known face detection state machine engine as the face detection data analysis engine of He would have yielded the predictable result of performing the face detecting processing (See Page 415 Section III.B. of He and Paragraph 12 of Bloom).

In reference to Claim 19, He and knowledge commonly known in the art disclose the invention as applied to Claim 12 above.  He further discloses performing one or more post-processing functions on the event vector to generate a post-processed event vector using one or more post-processing cores of the integrated circuit device (See Page 414 Section II.C. and Page 414 Figure 4 ‘Post Processing); and outputting the one or more post-processed event vectors (See Page 414 Section II.C.) to a processor (See Page 414 Figure 4 ‘PowerPC 440’).  

In reference to Claim 20, He and knowledge commonly known in the art disclose the invention as applied to Claim 19 above.  He further discloses that the one or more preprocessing cores and the one or more post-processing cores comprise instruction sets that follow an application programming interface specification defining a usable address map and physical periphery interface of the integrated circuit device for direct memory access transactions and coordination with a driver of the integrated circuit device, and the instruction sets are implemented in unused resource space of the integrated circuit device as firmware (See Page 414 Sections III and III.A. and Page 416 Section III.C.).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over He and knowledge commonly known in the art, as applied to Claim 4 above, and further in view of “Implementing FPGA Design with the OpenCL Standard” by Altera Corporation (“Altera”).

In reference to Claim 5, He, knowledge commonly known in the art, and knowledge commonly known in the art disclose the invention as applied to Claim 4 above.  He further discloses implementing the hardware accelerator using an FPGA (See Page 414 Section III), but does not explicitly disclose that the instruction sets are defined as register transfer level (RTL) or open computing language (OpenCL) descriptions.  Altera discloses implementing instruction sets for an FPGA using Open CL descriptions (See Pages 6-7).  
.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 of U.S. Patent No. 10,592,450 to Huggins (“Huggins”) in view of knowledge commonly known in the art and admitted by Applicant to be prior art, and knowledge commonly known in the art as evidenced by Thorn. 

Claim 1 of Huggins recites, in substantially equivalent form, all of the limitations of Claim 1 of the instant application; Claim 1 of Huggins recites, in substantially 
.

Response to Arguments

Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive.

Applicant’s reply presents various arguments which were presented verbatim in previous replies and which were addressed by the Examiner in previous actions.  For any such arguments which do not address the Examiner’s prior responses thereto, the Examiner’s response remains the same.

Official Notice was taken in the previous Office Action.  Applicant has indicated that the taking of Official Notice has been traversed (See Pages 10-11 and 13).  In response, the Examiner notes that, as previously indicated in the Advisory Action dated 5 April 2021, Applicant's arguments are directed to whether it would be obvious to modify He to include the noticed facts, but does not challenge or dispute that the noticed fact was common knowledge or well known in the art.  As set forth in MPEP 2144.03(C), to adequately traverse a taking of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). If the Applicant does not traverse the Examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art.  (See MPEP 2144.03(C)).  See also In re Chevenard, 139 F.2d 711, 713, 60 USPQ at 241 (CCPA 1943) ("[I]n the absence of any demand by 

Applicant has argued that He does not disclose any to selectively set a data state of the memory component as one of a high state and a low state, nor that the data analysis component is programmed to analyze at least a portion of the data based on the data state of the memory component (See Pages 9-10).  In response, the Examiner notes that Applicant has provided no explicit definition of configuration data in the disclosure.  Thus, the broadest reasonable interpretation of the term must be used.  One of ordinary skill in the art would recognize that configuration data is data which is used to configure the operation of the configurable circuits.  He discloses a Weight ROM, which is a memory in which weight values which configure the operation of the ANN analysis circuits is stored (See Figure 7 and Page 416 Paragraph 3).  He further discloses that configuring the parameters, such as the weights, is a configuration task (See Page 415 Paragraph 1).  Thus, the weight ROM is a memory component programmed with configuration data in accordance with the broadest reasonable interpretation of the term.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Furthermore, the weight data stored in the Weight ROM is used by the ANN data analysis component to analyze the data (See Page 416 Paragraph 3).  Additionally, although He does not 

Applicant has argued that because He utilizes the Xilinx Virtex-5 FPGA, and the Xilinx Virtex-5 FPGA does not utilize internal DMA transfers, it would not have been obvious to modify it to utilize internal DMA transfers (See Pages 10-11 and 13).  In response, the Examiner notes that the fact that a primary reference does not disclose an element which a secondary reference was relied upon to disclose in combination is not evidence that the references cannot be combined.  If the primary reference disclosed the missing feature, then there would be no reason to reject the claims as obvious in view of the secondary reference.  Furthermore, although the Xilinx Virtex-5 FPGA used by He does not appear to use internal DMA transfers, nothing therein would preclude such a modification, and such a modification would not render it inoperable or unsatisfactory for its intended purpose, nor would it change the basic principle of operation.  As indicated in the rejection(s), one of ordinary skill in the art would have been motivated to use a well-known DMA engine to transfer the data between the preprocessing cores, data analysis circuits, and post-processing cores because the simple substitution of a well-known DMA engine to perform the data transfers between these elements would have yielded the predictable result of offloading control of the data transferring between the preprocessing cores, detection engine data analysis 

Applicant has argued that He does not disclose outputting the result as a portion of an event vector as a result of the analysis (See Page 13).  In response, the Examiner notes that He discloses that a vector of results is output from the normalization unit, with one entry of the vector being provided to each MAC (See Figure 7 and Page 416 Paragraphs 3-4).  As the entries in the vector of results represent the results of an analysis event, it is an event vector in accordance with the broadest reasonable interpretation of the term.

Applicant’s remaining arguments (See Pages 11-13) are substantially equivalent to, cumulative to, and rely upon the arguments presented on Pages 8-11.  The Examiner’s response is therefore the same as provided above.  Furthermore, as indicated above, Claim 18 does not recite any DMA engine or DMA transfers.


Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185